             Case 1:19-cv-03706-BAH Document 9 Filed 03/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                           Plaintiff,             )           Case No.: 1:19-cv-03706
                                                  )
                   v.                             )
                                                  )
NATIONAL ASSOCIATION FOR                          )
COLLEGE ADMISSION COUNSELING,                     )
                                                  )
                            Defendant.            )
                                                  )

                  DEFENDANT’S CERTIFICATION OF COMPLIANCE
               WITH THE ANTITRUST PROCEDURES AND PENALTIES ACT

         Pursuant to Section 2(g) of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(g),
Defendant, the National Association for College Admission Counseling, certifies that it has had
no communications with the Attorney General of the United States or employees of the United
States Department of Justice subject to disclosure under this section and that this certification is
true and complete.


Dated: March 31, 2020                                 Respectfully submitted,

                                                       /s/ John J. Miles
                                                      John J. Miles (Bar No.: 364054)
                                                      Baker, Donelson, Bearman,
                                                       Caldwell & Berkowitz, P.C.
                                                      901 K Street, N.W.
                                                      Ninth Floor
                                                      Washington, D.C. 20001
                                                      Telephone: (202) 326-5008
                                                      Email: jmiles@bakerdonelson.com




4823‐4673‐3241v1
             Case 1:19-cv-03706-BAH Document 9 Filed 03/31/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of March, 2020, I caused the foregoing

Certification of Compliance with the Antitrust Procedures and Penalties Ace to be electronically

filed and served via this Court’s CM/ECF system on:


         RYAN S. STRUVE
         United States Department of Justice
         Antitrust Division
         Technology and Financial Services Section
         450 Fifth Street NW, Suite 7100
         Washington, DC 20530
         T: 202-514-4890
         E: ryan.struve@usdoj.gov


                                                            /s/ John J. Miles
                                                           John J. Miles




4823‐4673‐3241v1
